Citation Nr: 1222594	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  11-27 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee with degenerative changes, status-post surgical repair.

2.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee with degenerative changes, status-post surgical repair.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 2001 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran testified as to the issues on appeal before the undersigned Veterans Law Judge at a hearing at the RO in February 2012.  A transcript of that hearing has been associated with the claims file.

The Veteran has both a paper claims file and a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  As discussed below, there are pertinent documents contained in the Virtual VA file that have not yet been reviewed by the AOJ in connection with the issues on appeal.  Other development is also necessary for a fair adjudication.  As such, any further development or adjudication of this matter should take into account the existence of this paperless claims file.

The Board notes that the Veteran filed an application for entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) in September 2011 based, at least in part, on his knee disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Virtual VA file reflects that he was notified in February 2012 of the denial of such claim, and there is no indication that a notice of disagreement has been received as to that issue.  As such, the issue of entitlement to a TDIU is not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The issues on appeal were last adjudicated by the agency of original jurisdiction (AOJ) in a March 2011 statement of the case (SOC).  Since that time, additional VA treatment records dated through February 2012 have been associated with the Veteran's Virtual VA paperless claims file.  Further, records were received from the Social Security Administration in March 2011, after the date of the SOC.  Such records are related to the Veteran's July 2010 claim for SSA benefits based, in part, on the knees.  Additional medical evidence, including from private provider Dr. Massand dated through July 2011, is included with the SSA records.  The Virtual VA file also reflects that the Veteran was also afforded a general VA examination in December 2011, which includes evidence concerning the severity of his bilateral knee disabilities.  Such evidence is pertinent to the issues on appeal, and it is has not yet been reviewed by the AOJ.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

Additionally, certain statements contained in the December 2011 VA examination report are inconsistent with the other evidence of record.  In particular, the examiner stated that there was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner also indicated that the Veteran did not use an assistive device for locomotion, including a brace for either occasional, regular, or constant use.  However, there are several lay statements by the Veteran, as well as VA and private treatment records, indicating a history of multiple patellar dislocations in both knees.  There are also several references to the Veteran using a brace, cane, or walking stick for his knees.  See, e.g., May 2006 VA operative report (indicating a history of patella dislocations bilaterally, operation for chronic subluxation of the left knee, diagnosis left knee patella non-tracking); January 2010 and December 2010 VA examination reports (including subjective report of recurrent subluxation or dislocation of the knees, use of a cane or walking stick); February 2010 VA treatment record (recording complaint of dislocations in the past year, occasional use of crutch); April 2010 private operative report from Dr. Massand (indicating diagnoses including chondromalacia and lateral subluxation of the patella); May 2011 VA treatment record (reporting continued patellar subluxation after a May 2010 right knee surgery, new brace ordered); February 2012 hearing transcript (recording complaints of instability and recurrent dislocation of the kneecap, and use of a brace several times per week).  

Separate ratings may be assigned for arthritis of the knee (which is generally rated based on limitation of motion) and for subluxation or lateral instability (under Diagnostic Code 5257) without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  Painful motion may be considered in determining the appropriate rating for arthritis.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  However, consideration of pain under 38 C.F.R. §§ 4.40 and 4.45 is not appropriate for subluxation or lateral instability, as this code is not based on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

As such, upon remand, the AOJ should ensure that any outstanding treatment records pertaining to the Veteran's knees has been obtained.  Thereafter, the Veteran should be afforded a new VA examination to determine the severity of his bilateral knee disabilities, with consideration of all lay and medical evidence of record.  The examiner should address all pertinent rating criteria, including but not limited to any limitation of flexion or extension of the legs due to pain or other factors, as well as any demonstrated recurrent subluxation or lateral instability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request the Veteran to identify any outstanding treatment records concerning his knees, to include any records from Dr. Massand, and to complete the necessary release (VA Form 21-4142) for any non-VA records.  After obtaining any necessary authorizations, request copies of any outstanding records, including but not limited to any records from Dr. Massand and any VA treatment records since February 2012.  If any identified records cannot be obtained, the Veteran should be notified of the efforts taken and the missing records, and allowed an opportunity to provide them.

2.  After all identified, available records have been obtained and associated with the file, schedule the Veteran for a VA examination to determine the current severity of his bilateral knee disabilities.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  The AOJ should ensure that the examiner can access all pertinent information and evidence, including any that may be associated with the Veteran's Virtual VA file.  All necessary tests and studies should be conducted.  

The examiner should record all subjective and objective symptomatology of the bilateral knee disabilities.  In particular, the examiner should address any limitation of flexion or extension of the leg due to pain or other factors, to include during flare-ups or after repetitive use, as well as any recurrent subluxation or lateral instability of either knee.  The examiner should consider the current symptoms as well as prior evidence of record, such as operative reports and treatment records concerning subluxation or dislocation of the kneecap and chondromalacia.

3.  After completing any further development indicated by any response received upon remand, readjudicate the Veteran's increased rating claims.  All lay and medical evidence of record, as well as all potentially applicable diagnostic codes, should be considered.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all evidence associated with the claims file since the March 2011 statement of the case.  Allow an appropriate time for response.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

